Citation Nr: 0812960	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar back pain syndrome, prior to May 11, 2001, in excess 
of 20 percent from May 11, 2001 to March 1, 2004, and in 
excess of 40 percent from March 2, 2004.

2.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer, prior to May 11, 2001, and in excess of 20 
percent from May 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from April 1994 to 
May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's request for 
a rating in excess of 10 percent for his service-connected 
back disability, and his request for a rating in excess of 10 
percent for his service-connected duodenal ulcer disability.  

Review of the record reveals that in January 2001 the veteran 
filed a notice of disagreement with regard to the December 
2000 rating decision.  In his notice of disagreement the 
veteran advised that he had moved from Kentucky to Tennessee.  
Jurisdiction was permanently transferred from the Louisville, 
Kentucky RO to the Nashville, Tennessee RO in March 2001.  

In correspondence received by the RO in May 2001 the veteran 
stated that he wished "to file for an upgrade in disability 
compensation" of his service-connected duodenal ulcer and 
"extreme lower back pain."  The appeal of the December 2000 
decision was still pending. 

In a rating decision dated in December 2001 the RO increased 
the rating for the veteran's service-connected back 
disability from 10 percent to 20 percent effective May 11, 
2001.  The RO also increased the rating for the veteran's 
service-connected duodenal ulcer disability from 10 percent 
to 20 percent effective May 11, 2001.  

Although the ratings for the veteran's service-connected 
duodenal ulcer and back disabilities were increased, neither 
action reflected a complete grant.  The veteran should 
therefore have been provided with a statement of the case 
after the December 2001 rating decision was issued.  

In September 2002 the veteran filed another claim for an 
"upgrade in disability compensation" for his service-
connected disabilities.  In March 2003 the RO issued a rating 
decision continuing the 20 percent evaluation for the 
veteran's service-connected back disability.  In April 2003 
the veteran submitted a request for reconsideration, and in 
May 2003 the RO sent the veteran a letter advising him that 
all service-connected disabilities would be considered for 
increased rating.  In June 2003 the RO issued a rating 
decision continuing the 20 percent rating for the veteran's 
back disability, and the 20 percent rating for his duodenal 
ulcer disability.

In February 2004 the veteran submitted correspondence 
requesting that he "be upgraded."  In March 2004 he 
clarified that his claim was for an increased rating for his 
back disability.  In a rating decision dated in June 2004 the 
RO increased the rating for the veteran's service-connected 
back disability from 20 percent to 40 percent effective March 
2, 2004.  

In September 2005 the veteran submitted a new claim for an 
increased rating for his service-connected back and duodenal 
disabilities.  In January 2006 the RO issued a rating 
decision continuing the 40 percent rating for the veteran's 
back disability, and the 20 percent rating for his duodenal 
ulcer disability.

In July 2007 the RO issued a statement of the case regarding 
a rating in excess of 40 percent for low back pain syndrome, 
and a rating in excess of 20 percent for duodenal ulcer.

In January 2008 the veteran appeared at the Nashville RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

Preliminarily, the Board notes that since a complete grant of 
benefits for either claim has not been awarded, the January 
2001 appeal of the December 2000 rating decision is still 
pending.  This means that the effective date(s) of the 
December 2001 rating increases may be in error.  On remand 
the RO should consider whether an earlier effective date for 
the 20 percent rating for the veteran's service-connected 
back disability is warranted, and whether an earlier 
effective date for 20 percent rating for the veteran's 
service-connected duodenal ulcer disability is warranted.  38 
C.F.R. § 3.400.  

With regard to the veteran's appeal for a rating in excess of 
40 percent for his service-connected back disability, the 
veteran says that his back pain is often so severe that he is 
restricted to his bed for hours.  VA medical records document 
persistent complaints of and treatment for chronic low back 
pain "radiating to the left leg and foot."  

In December 2005 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
reported that he was unable to stay in one position or lift 
anything at all.  He also reported that he has occasionally 
fallen at work due to his back pain and muscle spasms.  
Physical examination found range of motion of 0/25 degrees 
extension, 0/40 degrees flexion, lateral bending of 0/28 
degrees bilaterally, and bilateral rotation of 0/45 degrees.  
The examiner also noted that the veteran "walks fairly 
normally without aids of any kind.  Other findings were as 
follows:

o	slight straightening of the normal lumbar 
lordotic curvature of the spine; 
o	moderate paravertebral muscle spasm on 
the right; [and] 
o	mild weakness of the muscles in the lower 
extremities "of about 4/5 and [sic] 
hypoesthesias to light touch and sharp 
dull discrimination, especially in the 
medial foot and great toe 

During his January 2008 Board hearing the veteran complained 
of pain, tingling, and numbness in his lower extremities, and 
insisted that his symptoms have worsened since the December 
2005 C&P examination.  The Board finds no reason to doubt the 
veracity of the veteran's assertions, particularly in light 
of recent VA treatment records that chronicle the veteran's 
complaints of lower extremity symptomatology.  Therefore, in 
order to properly evaluate the veteran's service-connected 
back disability, and in accordance with 38 C.F.R. § 3.327, 
this matter must be remanded for a new C&P examination.  

Regarding the appeal for a rating in excess of 20 percent for 
the veteran's service-connected duodenal ulcer disability, VA 
medical records reflect a history of chronic gastrointestinal 
disorder complaints, including nausea with vomiting and 
weight loss.  In addition, an esophagogastroduodeno-scopy 
done in June 2005 confirms the presence of a hiatal hernia, 
which the veteran believes may be related to his duodenal 
ulcer.  

In the report of the December 2005 C&P examination the 
examiner remarked that the veteran was "pale looking," and 
noted that the veteran had had a 30 pound weight loss.  
However, the examiner did not aver as to whether the veteran 
had/has anemia.  In order to properly evaluate the veteran's 
service-connected duodenal ulcer disability, remand in 
accordance with 38 C.F.R. § 3.327 is warranted.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Mountain Home, Tennessee 
Veterans' Affairs Medical Center (VAMC).  On remand a request 
should be made for all VA medical records dating from May 5, 
2007, to the present.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2).  Notice which informs the 
veteran of all potentially applicable rating criteria for his 
service-connected back and gastrointestinal disabilities 
(including the schedular criteria for evaluation of 
intervertebral disc syndrome) should also be provided.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
lumbar back pain syndrome disability 
(including, but not limited to, Diagnostic 
Codes 5293, 5285, 5286, 5289, 5292, 5295 
(as in effect prior to September 26, 2003); 
Diagnostic Codes 5235-5243 (effective 
September 26, 2003); and Diagnostic Codes 
8520, 8620 and 8720); and with regard to 
his claim for an increased rating for his 
duodenal ulcer disability, including, but 
not limited to, Diagnostic Codes 7305 and 
7346.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Request medical records from the 
Mountain Home VAMC dating from May 5, 2007.  
Also attempt to obtain any other evidence 
that is identified as relevant by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

3.  Schedule the veteran for an examination 
by an appropriate specialist with regard to 
his claim for an increased rating for his 
service-connected back disability.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  

All indicated tests (including x-rays) must 
be performed, and all findings reported in 
detail.  The examiner should specifically 
state whether ankylosis is present.  The 
examiner is also specifically requested to 
state whether the veteran's service-
connected back disability has resulted in 
any neurological involvement of the lower 
extremities and, if so, to identify the 
nature and location of any neurological 
manifestations that are attributable to the 
veteran's service-connected back disability.  

4.  Schedule the veteran for an examination 
by an appropriate specialist with regard to 
his claim for an increased rating for his 
service-connected duodenal ulcer disability.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  

All indicated tests must be performed, and 
all findings reported in detail.  The 
examiner should set out all symptoms related 
to the duodenal ulcer and opine as to 
severity (i.e., whether symptoms are mild, 
moderate, moderately severe, severe).  If 
symptoms of the duodenal ulcer cannot be 
disassociated from symptoms attributable to 
co-existing disorders that are not related 
to the service-connected disability, the 
examiner should so state and explain why.  
The examiner is specifically requested to 
respond as follows:

o	state whether the veteran 
has anemia.  
o	state whether the veteran 
has a hiatal hernia that was 
caused by or is aggravated 
by his service-connected 
duodenal ulcer.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal, INCLUDING THE PROPRIETY OF THE 
EFFECTIVE DATE FOR THE DECEMBER 2001 RATING 
INCREASES FROM 10 PERCENT TO 20 PERCENT.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



